DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/04/2020 after a final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive or are moot in view of the new grounds of rejection in light of Applicant’s claim amendments as detailed below.
It should be noted that the previous office action interpreted the first set of spacers, second set of spacers, and third set of spacers in a similar manner as in Applicant’s drawings, e.g. a first set of spacers (32), followed by a second set of spacers (34), and then a third set of spacers (36):

    PNG
    media_image1.png
    662
    753
    media_image1.png
    Greyscale

wherein Applicant’s first set of spacers (32) controls the width of the pFETs, the second set of spacers (34) controls the spacing between the pFETs and nFETs, and the third set of spacers (36) controls the width of the nFETs:

    PNG
    media_image2.png
    550
    599
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    718
    727
    media_image3.png
    Greyscale




[0060] It will be understood that, although the terms first, second, etc. can be used herein to describe various elements, these elements should not be limited by these terms. These terms are only used to distinguish one element from another element. Thus, a first element discussed below could be termed a second element without departing from the scope of the present concept.

Therefore, the Examiner’s use of the term “first spacer” and “second spacer” and “third spacer” as sequentially formed spacers was narrower than Applicant’s definition and Applicant’s definition should be accepted instead since it has been held that Applicant is entitled to be their own lexicographer, In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994), MPEP 2111.  Consequently, based upon the above analysis, LiCausi `508 teaches wherein a first set of spacers (239A, 239B) determines the width of pFETs (P1, P2), wherein a second set of spacers (240) controls spacing between the nFET (N2, N3) and pFET (P1, P2) structures, and wherein a third set of spacers (219A, 219B, 219C, 219D, 229A, 229B, 229C, 229D) controls the width of nFET structures (N1, N2, N3, N4):


    PNG
    media_image4.png
    375
    774
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    466
    768
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    472
    730
    media_image6.png
    Greyscale

Therefore, LiCausi `508 is relied upon for claims 1 and 16 in the obviousness rejection detailed below based upon an updated claim interpretation, although clarifying amendments in line with the Examiner’s previous interpretation would likely overcome the obviousness rejection.  Claim 9, however, relies upon a different identification for the set of first, second, and third sets of spacers as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,8-14,16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0196508 A1 to LiCausi, “LiCausi `508”, in view of U.S. Patent Application Publication Number 2020/0135740 A1 to Liaw, “Liaw”.
Regarding claim 1, LiCausi `508 discloses a method for constructing high-density static random access memory (SRAM) (Title), the method comprising:
forming a nanoscale SRAM (e.g. Figure 2) by a sidewall image transfer (SIT) process (Figure 4A-4S, Title); and 
independently tuning (Figure 4S) widths of n-type field effect transistor (nFET) nanostructures and p-type field effect transistor (pFET) nanostructures of the nanoscale SRAM by using multiple sets of spacers, wherein at least one of the sets of spacers (240) 
wherein the multiple sets of spacers include (e.g. Figure 4L) 
a first set of spacers (239A, 239B), 
a second set of spacers (240), and 
a third set of spacers (219A, 219B, 219C, 219D, 229A, 229B, 229C, 229D); and
wherein the first set of spacers (239A, 239B) control a width of the pFET nanostructures (P1, P2) and 
the third set of spacers (219A, 219B, 219C, 219D, 229A, 229B, 229C, 229D) control a width of the nFET nanostructures (N1, N2, N3, N4).
LiCausi `508 fails to clearly teach wherein the nanostructures are specifically nanosheet structures.
Liaw teaches an SRAM with nanosheet transistors (e.g. Fig. 3A nanosheet nFETs 302 and 312 and pFETs 308, ¶ [0031]-[0035]), wherein the widths of the nFET nanosheet structures (e.g. widths W2) and pFET nanosheet structures (e.g. widths W4) are independently tuned (i.e. not equal).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the SRAM cells of LiCausi `508 using the nanosheet nFET and pFET devices as taught by Liaw in order to form an SRAM benefitting from the improved performance of gate-all-around (GAA) devices (Liaw ¶ [0002]-[0004],[0020],[0047]).
Alternatively, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the varying width nanosheet structures of the SRAM of Liaw using sidewall image transfer (SIT) as taught by LiCausi `508 in order to desirably pattern very small features (LiCausi `508 ¶ [0006],[0012]) and/or desirably achieve independent tailoring LiCausi `508 ¶ [0039]) and/or precisely control spacing between transistor banks (LiCausi `508 ¶ [0039]).

Regarding claim 2, LiCausi `508 in view of Liaw yields the method of claim 1, and Liaw further teaches (e.g. Fig. 3A) wherein the nFET nanosheet structures (e.g. 302, 312, ¶ [0031]) have a first width (W2) and the pFET nanosheet structures (e.g. 308, ¶ [0031]) have a second width (W4), the first width (W2) being greater than (as pictured, ¶ [0035]) the second width (W4).

Regarding claim 3, LiCausi `508 in view of Liaw yields the method of claim 1, and LiCausi `508 further teaches wherein a distance (e.g. Figure 4R distance 272 or 273) between an nFET nanostructure (e.g. 204(N2) or 210(N3), nanosheet when applied to Liaw) and an adjacent pFET nanostructure (e.g. 206(P1) or 208(P2)) is greater than a distance (as pictured) between two adjacent pFET nanostructures (e.g. between 206(P1) and 208(P2), nanosheet when applied to Liaw).

Regarding claim 4, LiCausi `508 in view of Liaw yields the method of claim 1, and LiCausi `508 further teaches wherein the nFET nanostructures (nanosheet when the teachings of Liaw are applied) and the pFET nanostructures (nanosheet when the teachings of Liaw are applied) are formed concurrently (LiCausi `508 ¶ [0036]).

Regarding claim 8, LiCausi `508 in view of Liaw yields the method of claim 1, and LiCausi `508 further teaches wherein the second set of spacers (240) control the spacing between the nFET nanostructures (N2, N3, nanosheet when the teachings of Liaw are applied) and the pFET nanostructures (P1, P2, nanosheet when the teachings of Liaw are applied).

LiCausi `508 discloses a method (e.g. Figure 4A-4S) for constructing high-density static random access memory (SRAM) (Figure 4S), the method comprising:
providing a substrate (220, ¶ [0024]) for forming a nanostructure (fins); 
forming (Figure 4A) a mandrel (250A,250B, ¶ [0024]) over the nanostructure site; 
forming (Figure 4C-4G) a first set of spacers (e.g. 219A-219D, ¶ [0026],[0027],[0029]) adjacent the mandrel; 
forming (Figure 	4J) a second set of spacers (240, ¶ [0031]) adjacent the first set of spacers; 
forming (Figure 4L) a third set of spacers (239A,239B, ¶ [0033]) adjacent the second set of spacers; 
selectively removing (Figure 4M, ¶ [0034]) the mandrel (250A,250B) and the second set of spacers (240); and 
etching (Figure 4M to Figure 4O) to form the nanostructures having different widths and different spacing therebetween (Figure 4S widths 281, 283, 285, ¶ [0039]),
wherein the first set of spacers (219A-219D) control a width of a first set of nanostructures (N1, N4)and 
the third set of spacers (239A, 239B) control a width of a second set of nanostructures (P1, P2).
LiCausi `508 fails to clearly teach wherein the nanostructures are nanosheet stacks formed on the substrate.
Liaw teaches an SRAM with nanosheet devices (e.g. Fig. 2A nanosheet NFETs 202 and 212 and PFETS 208), with different widths (e.g. W1 is not equal to W2 which is not equal to W3).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the SRAM cells of LiCausi `508 using the nanosheet nFET and pFET devices as taught by Liaw in order to form a SRAM benefitting from the improved performance of gate-all-around (GAA) devices (Liaw ¶ [0002]-[0004],[0020],[0047]).
Liaw using sidewall image transfer (SIT) as taught by LiCausi `508 in order to desirably pattern very small features (LiCausi `508 ¶ [0006],[0012]) and/or desirably achieve independent tailoring of the threshold voltages on an individual basis for better voltage matching (LiCausi `508 ¶ [0039]) and/or precisely control spacing between transistor banks (LiCausi `508 ¶ [0039]).
Examiner’s Note: the term “adjacent” is interpreted as in proximity but not necessarily directly contacting similar to Applicant’s supplied definitions for the terms “on” or “over” or “connected” or “coupled” by allowing for intervening elements unless the term “directly” is present.

Regarding claim 10, LiCausi `508 in view of Liaw yields the method of claim 9, and LiCausi `508 further teaches wherein the nanostructures are nFET structures (e.g. 202(N1), 204(N2), 210(N3), 212(N4)) and pFET structures (e.g. 206(P1) and 208(P2)) (nanosheet when combined with Liaw).

Regarding claim 11, LiCausi `508 in view of Liaw yields the method of claim 10, and LiCausi `508 further teaches wherein the nFET nanoscale structures (nanosheet when the teachings of Liaw are applied) and the pFET nanostructures (nanosheet when the teachings of Liaw are applied) are formed concurrently (LiCausi `508 ¶ [0036]).

Regarding claim 12, LiCausi `508 in view of Liaw yields the method of claim 11, and Liaw further teaches (e.g. Fig. 3A) wherein the nFET nanosheet structures (302 and 312) have a width (W2) that is greater (as pictured, ¶ [0035]) than the width (W4) of the pFET nanosheet structures (308).

LiCausi `508 in view of Liaw yields the method of claim 12, and Liaw further teaches wherein the nFET nanosheet structures (302) have a same number of nanosheets (three as pictured, ¶ [0033]) as the pFET nanosheet structures (308).

Regarding claim 14, although LiCausi `508 in view of Liaw yields the method of claim 13, Liaw fails to explicitly state wherein spacing between an nFET nanosheet structure (e.g. 302 or 312) and an adjacent pFET nanosheet structure (e.g. 308) is greater than a spacing between two adjacent pFET nanosheets structures (308).
However, Liaw’s drawings appear to show the spacing being greater (see annotated figure below).

    PNG
    media_image7.png
    593
    1014
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of LiCausi `508 in view of Liaw with the relative spacing as claimed since the feature appears to be shown in the drawings of Liaw and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the spacing/pitch determines the resulting SRAM cell density making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 16, LiCausi `508 teaches a semiconductor structure (e.g. Figure 4L forms Figure 4O) for constructing high-density static random access memory (SRAM), the semiconductor structure comprising:
nFET nanostructures (N1, N2, N3, N4) having a first width disposed over a substrate; and 
pFET nanostructures (P1, P2) having a second width disposed over the substrate; and
a plurality of spacers (Figure 4L) controlling spacing between the nFET nanostructures and the pFET nanostructures, wherein the plurality of spacers include (Figure 4L):
a first set of spacers (239A, 239B), 
a second set of spacers (240), and
a third set of spacers (219A, 219B, 219C, 219D, 229A, 229B, 229C, 229D); and
wherein the first set of spacers (239A, 239B) control a width of the pFET nanostructures (P1, P2) and 
the third set of spacers (219A, 219B, 219C, 219D, 229A, 229B, 229C, 229D) control a width of the nFET nanostructures (N1, N2, N3, N4).
LiCausi `508 fails to clearly teach wherein the nanostructures are specifically nanosheet structures and LiCausi `508 fails to clearly teach wherein the first width is greater than the second width.  
Liaw teaches an SRAM with nanosheet transistors (e.g. Fig. 3A nanosheet nFETs 302 and 312 and pFETs 308, ¶ [0031]-[0035]), wherein the widths of the nFET nanosheet structures (e.g. widths W2) Liaw further teaches (e.g. Fig. 3A) wherein the nFET nanosheet structures (e.g. 302, 312, ¶ [0031]) have a first width (W2) and the pFET nanosheet structures (e.g. 308, ¶ [0031]) have a second width (W4), the first width (W2) being greater than (as pictured, ¶ [0035]) the second width (W4).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the varying width nanosheet structures of the SRAM of Liaw using sidewall image transfer (SIT) as taught by LiCausi `508 in order to desirably pattern very small features (LiCausi `508 ¶ [0006],[0012]) and/or desirably achieve independent tailoring of the threshold voltages on an individual basis for better voltage matching (LiCausi `508 ¶ [0039]) and/or precisely control spacing between transistor banks (LiCausi `508 ¶ [0039]).

Regarding claim 17, although LiCausi `508 in view of Liaw yields the semiconductor structure of claim 16, Liaw fails to explicitly state wherein spacing between an nFET nanosheet structure (e.g. 302 or 312) and an adjacent pFET nanosheet structure (e.g. 308) is greater than a spacing between two adjacent pFET nanosheets structures (308).
However, Liaw’s drawings appear to show the spacing being greater (see annotated figure below).

    PNG
    media_image7.png
    593
    1014
    media_image7.png
    Greyscale

LiCausi `508 in view of Liaw with the relative spacing as claimed since the feature appears to be shown in the drawings of Liaw and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the spacing/pitch determines the resulting SRAM cell density making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 18, LiCausi `508 in view of Liaw yields the semiconductor structure of claim 16, and Liaw further teaches wherein the nFET nanosheet structures (302) have a same number of nanosheets (three as pictured, ¶ [0033]) as the pFET nanosheet structures (308).

Regarding claim 19, LiCausi `508 in view of Liaw yields the semiconductor structure of claim 16, LiCausi `508 further teaches wherein the nFET nanostructures (nanosheet when the teachings of Liaw are applied) and the pFET nanostructures (nanosheet when the teachings of Liaw are applied) are formed concurrently (LiCausi `508 ¶ [0036]).

Regarding claim 20, although LiCausi `508 in view of Liaw yields the semiconductor structure of claim 16, Liaw fails to clearly state wherein the first and second widths are independently tuned.
LiCausi `508 teaches a method which allows for independent tuning (e.g. Figure 4S, structures 202(N1), 204(N2), 210(N3), 212(N4), 206(P1), 208(P2)).
Liaw using sidewall image transfer (SIT) as taught by LiCausi `508 in order to desirably pattern very small features (LiCausi `508 ¶ [0006],[0012]) and/or desirably achieve independent tailoring of the threshold voltages on an individual basis for better voltage matching (LiCausi `508 ¶ [0039]) and/or precisely control spacing between transistor banks (LiCausi `508 ¶ [0039]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LiCausi `508 in view of Liaw as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication Number 2009/0085119 A1 to Ernst et al., “Ernst”.
Although LiCausi `508 in view of Liaw yields the method of claims 1 and 9, and LiCausi `508 teaches a hardmask layer (222, ¶ [0024]), the combination of LiCausi `508 in view of Liaw fails to necessarily yield wherein the nanosheet SRAM is formed directly between a substrate and a hardmask layer.
Ernst teaches (e.g. FIG. 2) wherein a nanosheet structure (1061 and 1062, ¶ [0056]) is formed directly between a substrate (101, ¶ [0055]) and a hardmask layer (111, ¶ [0070],[0106]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of LiCausi `508 in view of Liaw by retaining the hard mask (222) of LiCausi `508 in the nanosheet structure as exemplified by Ernst in order to etch the stack using anisotropic etching such as plasma etching and protect the layers of the stack (Ernst ¶ [0106]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891